Citation Nr: 0629524	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-41 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse.


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from June 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.

A hearing before the undersigned via video conference was 
held in March 2006.  A transcript of that hearing is of 
record.


FINDING OF FACT

The preponderance of evidence is against finding that any 
current hearing loss is related to the veteran's military 
service.


CONCLUSION OF LAW

The veteran's hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated October 2003.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's October 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter specifically noted the elements necessary 
to establish service connection, requested that he submit 
such evidence or provide VA with the information necessary 
for VA to obtain medical records and other relevant evidence 
on his behalf, and essentially made the veteran aware that he 
should submit any evidence he had that pertained to his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA medical 
reports, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The notice was provided to the veteran prior to the initial 
adjudication, and he has not been unfairly prejudiced by the 
timing or content of the notice.  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify, and the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, and so there can be no possibility of 
any unfair prejudice to the veteran under the United States 
Court of Appeals for Veterans Claims (Court) holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not unfairly prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In the absence of proof of a present disability, 
there is no valid claim presented.  38 U.S.C.A. § 1110; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

The veteran contends in his Statement in Support of Claim (VA 
Form 21-4138), which was attached to his August 2003 
Application for Compensation, that he began experiencing 
hearing loss in service from the date of enlistment on June 
7, 1944.  He further contends in his October 2004 notice of 
disagreement that his hearing loss resulted from exposure to 
noise from a jack-hammer he used while serving with a Naval 
Construction Battalion in the Pacific Theater during World 
War II.

The veteran currently has a level of hearing loss sufficient 
to be considered a disability under 38 C.F.R. § 3.385 (2005), 
as shown by the audiology test results reflected in a January 
2004 VA examination report.  However, the veteran's service 
medical records are negative for indications of hearing 
problems during service.  The veteran's enlistment 
examination report dated June 1944 reflects normal hearing, 
there is no evidence to show that the veteran complained of, 
or was treated for, hearing loss at any time during service, 
and the veteran's separation examination report dated June 
1946 shows that his hearing was normal with hearing test 
results, bilaterally, of 40/40 to watch tick, 20/20 to coin 
click, and 15/15 to spoken and written voice, and binaural.  
No medical evidence has been presented dated any earlier than 
April 2003, 57 years after the veteran's separation from 
service, to show that the veteran had a hearing loss.  
Significantly, the January 2004 VA examination report 
reflects the examiner's opinion that the veteran's bilateral 
hearing loss is less likely as not due to acoustic trauma, 
hazardous noise exposure, or other events while on active 
duty.

During the March 2006 videoconference hearing before the 
undersigned, the veteran's wife testified that the veteran 
had difficulty hearing from the day he arrived home after 
separation from service in 1946, and the veteran testified 
that he initially sought medical help for hearing loss in 
1968 or 1969.  Also, the veteran's representative asserted 
that there was miscommunication between the veteran and the 
VA audiologist during the January 2004 examination to the 
extent that the veteran may have unintentionally provided the 
examiner with incorrect information about his in-service 
noise exposure.  However, these contentions are far 
outweighed by the absence of any competent evidence relating 
the veteran's current hearing disability with his military 
service.

The veteran claims that his hearing loss was caused by 
exposure to acoustic trauma from using a jack-hammer while 
serving with a Naval Construction Battalion.  The claim of 
acoustic trauma in service is credible considering his 
testimony and the nature of his duties in service.  However, 
where, as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required to relate the acoustic trauma in service to 
current disability.  Espiritu, supra.  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record indicates 
that the veteran experienced no increase in his hearing loss 
in service, and no competent evidence has been presented to 
indicate that the veteran's current hearing loss is related 
to service.  Therefore, service connection is not warranted 
for the veteran's current hearing loss disability.

In reaching its decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, the doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to service connection for  hearing loss is 
denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


